Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim 14 fails to place the invention squarely within one statutory class of invention. Claim 14 is directed to a computer program product comprising instructions, as being merely software per se.
Accordingly, claim 14 is rejected under 35 U.S.C. § 101 as being directed on non-statutory subject matter
Claims 15-20 are also rejected under 35 U.S. C 101 because they fail to resolve the deficiencies of claim 9.

Double Patenting
4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Bayes Martin et al (US Patent 10,642,806 B2, hereinafter “Bayes Martin”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. It is noted that the claims in the Application No. 16/854,520 do not specify ranking, by a data mining system, combinations of the input data sets based on a number of ones in each binary value associated with each of the combinations of the input data sets. On the other hand, Dantressangle et al (U.S. 20120310874 A1 hereinafter, “Dantressangle”) teaches this limitation on para, [0047], [0055] – [0058], [0061] – [0068]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Dantressangle’s teaching would have allowed the application 16/854,520 to provide a real-time and interactive non-hypothesis driven datamining approaches that can process huge amounts of data (Dantressangle [0003]).
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being obvious by Icho et al (U.S. 20100010986 A1 hereinafter, “Icho”) in view of Richards et al (U.S. 20100150342 A1 hereinafter, “Richards”), and further in view of Dantressangle et al (U.S. 20120310874 A1 hereinafter, “Dantressangle”).
9.	With respect to claim 1,
Icho discloses a method data mining method, comprising:
receiving, by a database management system from a client device, a data mining request, wherein the data mining request requests generation of a Venn diagram and indicates input data sets for the Venn diagram, the database management system having a database engine;
generating, by the database engine, a truth table based on the input data sets for the Venn diagram, the truth table having multiple entries, where each entry of the multiple entries corresponds to a combination of the input data sets; and
selecting, by the data mining system utilizing the ranking, a next interaction set to process for the Venn diagram after a particular intersection set is processed to thereby determine intersection sets for the Venn diagram in an order that efficiently utilizes data that has been previously loaded (Icho [0008] – [0016], [0044] – [0045], [0167] – [0169], [0543] – [0550] and Figs. 10-11, 23 e.g. [0009] Furthermore, the presenting unit may include: a set selecting sub-unit operable to, with respect to each pair, select one of (a) a product set of the first subgroup and the second subgroup in the pair and (b) a difference set of (i) the first subgroup or the second subgroup in the pair and (ii) the product set; and a display sub-unit operable to display the commonalities arranged in the determined presentation order and in a manner that the selected one of the product set and the difference set is easily distinguishable from any other displayed set. [0010] According to the stated structure, either the product set or the union is selected based on the commonality.  Therefore, data that will stimulate conversation between the users can be recommended.  For instance, between users having approximately the same tastes, as indicated by the commonality being the predetermined value of higher, data unknown to one of the users can be recommended to that user.  Furthermore, between users having mostly differing tastes, data relating to their shared interests can be recommended. [0011] Furthermore, the set selecting sub-unit may select the difference set when a ratio of the number of elements in the product set and the number of elements in the union is a predetermined value or higher. [0013] Furthermore, the set selecting sub-unit may select the product set when a ratio of the number of elements in the product set and the number of elements in the union is lower than a predetermined value. [0015] Furthermore, the determining unit may determine the presentation order as a descending order of how many elements each of a plurality of unions contains, the unions each being a union of the first and second subgroups in a respective pair.[0016] According to the stated structure, the commonalities are presented in descending order of the number of elements in the unions. [0044] Furthermore, the commonality calculating unit may (a) calculate a first number showing how many data information pieces are included in at least one of the first information group and the second information group, (b) calculate a second number showing how many data information pieces are included in the common set, and (c) calculate, as the commonality, a ratio of the second number to the first number. [0169] Take an example of the content recommending device 1 acquiring respective viewing/listening history tables of each of 1000 users, the union of the 1000 viewing/listening history tables consisting of 10000 content IDs, and the product set of the 10000 content IDs consisting of 9999 content IDs.  In the present example, it is assumed that the content ID included in the union but not included in the product set is "1", and that this content ID is included in the viewing/listening history table of a user Z. [0543] This is described using the Venn diagram in FIG. 23 as an example. [0549] For instance, when the commonality ratio S calculated with respect to the set 805 is a predetermined value or higher, the following set may be selected: set ((A|B|C)-((A&B|(B&C)|(C&A))). [0550] Here, the set 801 is the set (A&B&C), the set 802 is the set ((A&B)-(A&B&C)), the set 803 is the set ((A&C)-(A&B&C)), the set 804 is the set ((B&C)-(A&B&C)), and the set 805 is the set ((A&B)|(B&C)|(C&A)) [as
receiving, by a database management system from a client device, a data mining request, wherein the data mining request requests generation of a Venn diagram (e.g. Venn diagram) and indicates input data sets (e.g. sets A, B and C) for the Venn diagram, the database management system having a database engine;
generating, by the database engine, a truth table (e.g. Figs. 10-11 e.g. genre; domestic vs. foreign) based on the input data sets for the Venn diagram, the truth table having multiple entries, where each entry of the multiple entries corresponds to a combination of the input data sets;
selecting, by the data mining system utilizing the ranking, a next interaction set (e.g. Group I intersects Group II or III in Fig. 36) to process for the Venn diagram after a particular intersection set is processed to thereby determine intersection sets for the Venn diagram in an order that efficiently utilizes data that has been previously loaded]).
Although Icho substantially teaches the claimed invention, Icho does not explicitly indicate wherein positions of bits in the binary value correspond to the input data sets, wherein a value of a bit determines whether an input data set, which corresponds to a position of the bit, is included in the combination represented by the binary value.
Richards teaches the limitations by stating
generating, by the database engine, a truth table based on the input data sets for the Venn diagram, the truth table having multiple entries, where each entry of the multiple entries corresponds to a combination of the input data sets and is associated with a binary value, wherein positions of bits in the binary value correspond to the input data sets, wherein a value of a bit determines whether an input data set, which corresponds to a position of the bit, is included in the combination represented by the binary value 
(Richards [0021] – [0027], [0037] – [0038] and Figs. 3-4 e.g. [0021] According to some embodiments, record or row level security is based on a set of selection formulas, one per "group," which may take as input a row of data from a database, and produce a Boolean output representing whether or not that group is allowed to see that particular record.  As used herein, the term "group" may refer to any categorization of users. [0024] If a report has restriction formulas for n groups, the group access vector (A) for a row is an n bit vector where bit i of the vector may be the result of the restriction formula Gi(R): A(R)=[bi, .  . . , bn]=[G1(R), .  . . , Gn(R)] [0025] Consider, for example, FIG. 3 which illustrates a data report 300 and associated group access vectors according to some embodiments of the present invention.  In particular, the data report 300 has nine records 1 through 9, each of which is associated with a corresponding group access vector that includes three bits (one for each of three groups G1 through G3).  For example, record 6 of the data table 300 may be viewable by groups G2 and G3 (as indicated by a "1" in the associated bits of the group access vector) but not by G1 (as indicated by a "0" in the associated bit of the group access vector) [as generating, by the database engine, a truth table (e.g. Fig. 3; referring to the instant applicant’s specification Fig. 4B) based on the input data sets for the Venn diagram, the truth table having multiple entries, where each entry of the multiple entries corresponds to a combination of the input data sets and is associated with a binary value (e.g. 0 or 1), wherein positions of bits in the binary value correspond to the input data sets, wherein a value (e.g. 0 or 1) of a bit determines whether an input data set, which corresponds to a position of the bit, is included in the combination represented by the binary value]. [0038] If the result of the intersection has at least one bit true, then that may be considered a matching group access vector.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Richards’s teaching would have allowed Icho to provide tools and components that implement such methods and systems in an efficient and practical manner (Richards [0004]).
Although Icho and Richards combination substantially teaches the claimed invention, they do not explicitly indicate 
a columnar database management system;
ranking, by a data mining system, combinations of the input data sets based on a number of ones in each binary value associated with each of the combinations of the input data sets.
Dantressangle teaches the limitations by stating
receiving, by a columnar database management system from a client device, a data mining request, wherein the data mining request requests generation and indicates input data sets, the columnar database management system having a database engine;
generating, by the database engine, a truth table based on the input data sets, the truth table having multiple entries, where each entry of the multiple entries corresponds to a combination of the input data sets and is associated with a binary value (Dantressangle [0017] – [0018] and Fig. 1 e.g. [0017] FIG. 1 depicts a first columnar data structure 109 and a second columnar data structure 110.  The first columnar data structure 109 has assigned the column attribute `temperature`, the second columnar data structure 110 has assigned the column attribute `body length` of an animal, whereby the temperature is the temperature of the environment in which an animal was brought up.  Three unique temperature ranges have been defined which are stored in column 102 of the first columnar data structure 109.  For each of the three column entries of the first columnar data structure 109, a set of data record identifiers (IDs) is stored in the record column 101.  The total data set of the embodiment depicted in FIG. 1 comprises eleven first data records R01-R11.  Each data record corresponds to one animal having a particular body length.  The data structures depicted in FIG. 1 can be used to automatically determine if the temperature correlates and possibly has an impact on the body length.  The individual length of each animal is stored in columns 103 and 104 of the second columnar data structure 110.  The column entry corresponding to temperature range 11-25° C. is represented as bit vector 105.  The column entry corresponding to body length is represented as bit vector 106.  The bit vector has as many bit positions as first data records exist in the total data record, i.e., eleven positions. [0018] The total data set is divided into k different sub-sets of second data records, whereby i and k are integers and 1<=i<=k. The content of each created data record sub-set is also represented in a sub-set bagging mask data structure on which set operations can easily performed, in this case, a bit vector 107.  In case a user wants to automatically calculate second rules for said data record sub-set, and in case the temperature range 11-25° C. is used as a potential source attribute-value pair and the body length 16-20 cm is used as a potential destination attribute-value pair, the number of data records belonging to said sub-set i and which comprise both the source attribute-value pair as well as the destination attribute-value pair can easily and quickly be calculated by intersecting the bit vectors 105-107.  The resulting bit vector 108 is indicative of the number and type of data records fulfilling all the above mentioned criteria.  Intersecting a columnar data structure with a mask data structure is executed analogously [as
generating, by the database engine, a truth table (e.g. Fig. 1) based on the input data sets for the Venn diagram, the truth table having multiple entries, where each entry of the multiple entries corresponds to a combination of the input data sets and is associated with a binary value (e.g. 0 or 1)]);
ranking, by a data mining system, combinations of the input data sets based on a number of ones in each binary value associated with each of the combinations of the input data sets; and
selecting, by the data mining system utilizing the ranking, a next interaction set to process for the Venn diagram after a particular intersection set is processed to thereby determine intersection sets for the Venn diagram in an order that efficiently utilizes data that has been previously loaded (Dantressangle [0047], [0055] – [0058], [0061] – [0068] e.g. [0047] According to some embodiments, specifically selecting one or more of said second rules comprises an operation being selected from the group comprising sorting the second rules according to their co-occurrence-count in descending order and selecting the first n sorted second rules as n first rules, wherein n is an integer >0; [0055] Depending on the embodiment, the column entries of the columnar data structures and the column entries of the mask data structures can be based on various types of data structures such as, for example, bit sets, bit vectors, sorted lists or sorted arrays. [0056] Bit vectors represent each possible element of a set (here each ID of a first data record of a particular column entry) by a single bit.  As a consequence, set operations like union or difference are simple bit operations that can be compiled into machine code and run very efficiently.  Counting the number of bits that are "1" can also be accomplished in a very fast way by using bit patterns. [0057] As an alternative to bit vectors, other data structures which allow for fast set operations, such as sorted lists can also be used.  Each ID of a first data record is represented therein as a sorted ID-list.  The union or difference between two data records can be accomplished by going through both lists sequentially and counting the number of matching record ID entries. [0063] According to embodiments, the provided mask data structures further comprise k sub-set-bagging mask data structures, k being an integer larger than 1, wherein the selection of the second data records is performed by intersecting each of the k sub-set-bagging mask data structures with the columnar data structures and with any of the mask data structures not being a sub-set-bagging mask data structure, thereby returning k sub-sets of second data records, wherein the creation of the second rules comprises the creation of k sub-sets of second rules).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Dantressangle’s teaching would have allowed Icho and Richards combination to provide a real-time and interactive non-hypothesis driven datamining approaches that can process huge amounts of data (Dantressangle [0003]).
10.	With respect to claim 2,
Richards further discloses determining the value of the bit, wherein, responsive to the value of the bit being determined as zero, the input data set, which corresponds to the position of the bit, is not included in the combination represented by the binary value (Richards [0021] – [0027], [0037] – [0038] and Figs. 3-4 e.g. Fig. 3).
11.	With respect to claim 3,
Dantressangle further discloses wherein the data mining request is received by the columnar database management system directly from the client device or via a frontend application of the data mining system (Dantressangle [0017] – [0018] and Fig. 1 e.g. [0017] FIG. 1 depicts a first columnar data structure 109 and a second columnar data structure 110).
12.	With respect to claim 4,
Dantressangle further discloses wherein the columnar database management system is part of the data mining system (Dantressangle [0017] – [0018] and Fig. 1 e.g. [0017] FIG. 1 depicts a first columnar data structure 109 and a second columnar data structure 110).
13.	With respect to claim 5,
	Dantressangle wherein the data mining request is encapsulated in a text format (Dantressangle [0004], [0038] e.g. providing a data mining interface during the construction of a query for filtering database columns and for displaying the filtered information to the user).
14.	With respect to claim 6,
	Icho further discloses storing the intersection sets processed by the data mining system for the Venn diagram(Icho [0008] – [0016], [0044] – [0045], [0167] – [0169], [0543] – [0550] and Fig. 23 e.g. set 801, sets 801+803, sets 801+802, or sets 801+804; Venn diagram in FIG. 23).
15.	With respect to claim 7,
Icho further discloses communicating the intersection sets processed by the data mining system for the Venn diagram to the client device (Icho [0008] – [0016], [0044] – [0045], [0167] – [0169], [0543] – [0550] and Fig. 23).
16.	Claims 8-13 same as claims 1-3 and 5-7 and are rejected for the same reasons as applied hereinabove.
17.	Claims 14-20 same as claims 1-7 and are rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
18.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
19.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 5, 2021